DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on March 4, 2021 to the non-final Office action of December 16, 2020 is acknowledged.  The Office action on the currently pending claims 1 and 4-6 follows.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamiya (JP 2016105671) in view of Tachibana (US 20150189790).
Regarding claim 1, Nakamiya discloses (Figs.1-2):
An electric power conversion apparatus comprising: a semiconductor module-cooler unit (the semiconductor module 2 and cooler 3 define the semiconductor module-cooler unit) including: a semiconductor module (2) having a semiconductor element ([0017] and [0019]) built therein; and a cooler (3) having a plurality of cooling pipes (31) stacked with the semiconductor module (2) in a stacking direction ([0023]) to cool the semiconductor module (2); a flow path forming component (4 and 5) including: an electronic component main body (See Figure Below) electrically connected with the semiconductor module (2) (Fig.2: the electronic component main bodies of electronic components 11, 12 will be electrically coupled to the semiconductor modules 2); and an in-component flow path (40) formed therein through which a coolant (Fig.2: refrigerant will flow through the flow path 40 to take away heat from the electronic components 11 and 12) flows to cool the electronic component main body, the in-component flow path (40) being formed integrally with the electronic component main body (Fig.2: the in-component flow path 40 is formed integrally with the electronic components 11 and 12); a case (6) that receives both the semiconductor module-cooler unit (the semiconductor module 2 and cooler 3 define the semiconductor module-cooler unit) and the flow path forming component (4 and 5) therein; and a pressure-applying member (13) arranged in the case (6) to apply pressure to the semiconductor module-cooler unit (the semiconductor module 2 and cooler 3 define the semiconductor module-cooler unit) from a rear side toward a front side (See Figs.1-2: the pressure-applying member 13 pushes from the rear) in the stacking direction ([0023]), wherein the pressure-applying member (13), the semiconductor module-cooler unit (the 

    PNG
    media_image1.png
    855
    1106
    media_image1.png
    Greyscale

However, Nakamiya does not disclose:
The flow path forming component is fixed to the case by at least one fastening member, a fastening direction of the at least one fastening member is toward the rear side in the stacking direction and opposite to a pressure application direction of the pressure-applying member, and 
Tachibana however teaches (Figs.1-2):
The flow path forming component (4) is fixed to the case (6) by at least one fastening member (74), a fastening direction (See Figure Below) of the at least one fastening member (74) is toward the rear side (See Figure Below) in the stacking direction (See Figure Below) and opposite to a pressure application direction (See Figure Below) of the pressure-applying member (73), and both the semiconductor module-cooler unit (the semiconductor unit 2 and the cooler 3 define the semiconductor module-cooler unit) and the flow path forming component (4) are retained between the pressure-applying member (73) and the at least one fastening member (73) in the stacking direction (Semiconductor Module-Cooler Unit and Flow Path Forming Component being between the Pressure-Applying Member and the at least one Fastening Member: See Fig.1).

See next page→

    PNG
    media_image2.png
    629
    878
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Tachibana to modify the device of Nakamiya such that the flow path forming component is fixed to the case by at least one fastening member, and such that the at least one fastening member has a fastening direction that is opposite to a pressure application direction of the pressure-applying member so that the semiconductor module-cooler unit and the flow path forming component are retained between the pressure-applying member and the at least one fastening member in the stacking direction, as claimed, in order to provide a simpler of removably coupling the flow path forming component from the case (i.e., the at least one fastening member provides a quick and easy way of removing the flow path forming component from the case).
Regarding claim 5, Tachibana further teaches:
See next page→

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Tachibana to further modify the device of modified Nakamiya such that the flow path forming component is formed separately from and fixed to the case, as claimed, in order to achieve the improved removable connection means between the flow path forming component and the case as discussed in claim 1 above.
Regarding claim 6, Nakamiya further discloses:
Wherein the case (6) has a front wall (See Figure of Claim 1) and a rear wall (See Figure of Claim 1) that are formed respectively at front and rear ends of the case (6) in the stacking direction (See Figure of Claim 1), the pressure-applying member (13) is interposed, in a state of being elastically compressed in the stacking direction, between the rear wall of the case (6) and the semiconductor module-cooler unit (the semiconductor module 2 and cooler 3 define the semiconductor module-cooler unit) (Figs.1-2: the pressure-applying member 13 is compressed in the stacking direction and is disposed between the rear wall of the case 6 and the semiconductor module-cooler unit 2,3).
However, Nakamiya does not disclose:
The flow path forming component is fixed to the front wall of the case by the at least one fastening member.
Tachibana however further teaches:
See next page→

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Tachibana to further modify the device of modified Nakamiya such that the flow path forming component is fixed to the front wall of the case by the at least one fastening member, as claimed, in order to achieve the improved removable connection means between the flow path forming component and the case as discussed in claim 1 above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamiya (JP 2016105671) and Tachibana (US 20150189790) as applied to claim 1 above, and further in view of Tachibana (JP 2016005424) (Referred to as Tachibana_1).
Regarding claim 4, modified Nakamiya does not teach:
An external electronic component arranged outside the flow path forming component to abut an outer surface of the flow path forming component, wherein at least part of the in-component flow path is opposed to the external electronic component with a wall portion of the flow path forming component interposed therebetween.
Tachibana_1 however teaches (Figs.1-3):
An external electronic component (5) arranged outside the flow path forming component (34) to abut an outer surface (See Fig.1) of the flow path forming component (34), wherein at least part of the in-component flow path (See Figure Below) is opposed to the external electronic component (5) with a wall portion (341) of the flow path forming component (34) interposed 

    PNG
    media_image3.png
    533
    629
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Tachibana_1 to further modify the device of Nakamiya such that one of the electronic components (11 and 12, depending on which electronic component Applicant interprets as the electronic component main body of claim 1) of Nakamiya is an external electronic component that is arranged to abut an outer surface of the flow path forming component so that a wall of the flow path forming component is provided between the external electronic component and the in-component flow path, as claimed, in order to further improve the cooling capabilities of Nakamiya due to the separation of the semiconductor modules and one of the electronic components (11 and 12) of Nakamiya (i.e., better prevent heat from the electronic components 11 and 12 from leaking onto the semiconductor modules 2).
Response to Arguments

Applicant’s arguments filed on March 4, 2021 have been fully considered, but have been found unpersuasive. Regarding amended claim 1, Applicant asserts that the claim is now allowable since neither the Nakamiya (JP 2016105671) reference nor the Tachibana (US 20150189790) reference teaches “both the semiconductor module-cooler unit and the flow path forming component are retained between the pressure-applying member and the at least one fastening member in the stacking direction” as now claimed.  Specifically regarding the Tachibana reference, Applicant asserts that the “closing member 4” cannot be considered to be the claimed “flow path forming component” because it is “actually a part of the semiconductor unit 20 that may correspond to the semiconductor module-cooler unit recited in Claim 1”, and thus failing to teach a flow path forming component that is fixed to a case via at least one fastening member.
The Office has fully considered the above argument, but respectfully disagrees. Although the Office agrees that interpreting reference character “20” of the Tachibana reference as being the claimed “semiconductor module-cooler unit” is one valid interpretation, the Office notes that it is not the only valid interpretation.  Referring to claim 1, there is nothing in the claim that prevents the combination of the “semiconductor structure unit 2” and the “cooler 3” of the Tachibana reference from defining the claimed “semiconductor module-cooler unit”, and the “closing member 4” of the Tachibana reference from defining the claimed “flow path forming component”.  In fact, claim 1 (see lines 2-6) appears to provide further support that the “semiconductor structure unit 2” and the “cooler 3” of the Tachibana reference, and not the “stacked semiconductor unit 20”, defines the claimed “semiconductor module-cooler unit”.  
Therefore, because the combination of the “semiconductor structure unit”/“semiconductor module” (2) and the “cooler” (3) of the Tachibana reference defines the claimed “semiconductor module-cooler unit”, the Office can reasonably interpret the “closing member 4” of the Tachibana reference as being the claimed “flow path forming component”.  For the reasons provided above, Applicant’s argument that the “closing member 4” of the Tachibana reference cannot be interpreted as the claimed “flow path forming component” is believed to be in error.
Finally regarding amended claim 1, Applicant argues that the combination between the Nakamiya reference and the Tachibana reference is improper because there is no reason to incorporate the at least one fastening member taught by Tachibana into the device of Nakamiya since “it is unnecessary to improve the mechanical connection between the second cooler 4 and the case 6” because “the second cooler 4 and the case 6 are integrally formed into one piece”.

For the reasons provided above, Applicant’s argument that there is no reason to combine the at least one fastening member of Tachibana into the device of Nakamiya is believed to be in error.
Regarding newly added claim 6, Applicant asserts that the claim is allowable because the Nakamiya reference fails to teach “the flow path forming component” being fixed to the front wall of the case by the “at least one fastening member”, and because the Tachibana reference fails to teach “wherein the case has a front wall and a rear wall that are formed respectively at front and rear ends of the case in the stacking direction, the pressure-applying member is interposed, in a state of being elastically compressed in the stacking direction, between the rear wall of the case and the semiconductor module-cooler unit”.
The Office has fully considered the above arguments, but respectfully disagrees.  As noted in the body of the rejection (see rejection above), the Nakamiya reference discloses 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

See next page→
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/Primary Examiner, Art Unit 2835